NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW MULLER,                                 No. 18-16693

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00376-RCC-
                                                PSOT
 v.

UNITED STATES OF AMERICA, named                 MEMORANDUM*
as United States, et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Matthew Muller appeals pro se from the district court’s judgment dismissing

his action alleging constitutional claims and violations of the Administrative

Procedure Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Muller’s requests for oral
argument are denied.
Hunt v. Imperial Merchant Servs., Inc., 560 F.3d 1137, 1140 (9th Cir. 2009)

(questions of our own jurisdiction); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A). We dismiss the appeal as moot.

      Muller seeks injunctive relief delaying his extradition and allowing a

forensic psychologist to examine him in prison. While this case was pending on

appeal, Muller was extradited from U.S. Penitentiary Tucson, Arizona. Because

we cannot grant the relief Muller requests, we dismiss this appeal as moot. See

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (“[I]f an

event occurs while a case is pending on appeal that makes it impossible for the

court to grant any effectual relief whatever to a prevailing party, the appeal must be

dismissed.” (citation and internal quotation marks omitted)); Am. Cas. Co. of

Reading, Pa. v. Baker, 22 F.3d 880, 896 (9th Cir. 1994) (a case is moot when there

is no longer a present controversy as to which effective relief can be granted). To

the extent Muller’s claims relate to actions defendants might take if Muller returns

to U.S. Penitentiary Tucson in the future, his claims are not ripe. See Texas v.

United States, 523 U.S. 296, 300 (1998) (“A claim is not ripe for adjudication if it

rests upon contingent future events that may not occur as anticipated, or indeed

may not occur at all.” (citations and internal quotation marks omitted)).

      Muller’s motion for appointment of counsel for appellees is denied.




                                          2                                    18-16693
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      DISMISSED.




                                         3                                  18-16693